Exhibit 10.3
McAFEE, INC.
Amendment of Stock Options
     By electing to amend your discount options, the outstanding Stock Option
Agreements (the "Agreements”) related to grants number 23552, 31936, and 32115
under the McAfee, Inc. (the "Company”) 1997 Stock Incentive Plan and the
Networks Associates, Inc. 2000 Nonstatutory Stock Option Plan (together, the
“Plans”) by and between the Company and Christopher Bolin (“Optionee”) are
hereby amended as follows:
     Unless otherwise defined herein, initially capitalized terms shall have the
same meanings as defined in the Plan.
     1. Effective Date. This Amendment of Stock Options and Election to Amend
Stock Options (“Amendment”) is effective as of the last date on which this
Agreement is executed (the “Effective Date”).
     2. Amendments to Exercise Price Per Share.

  (a)   The exercise price of the options which vest January 1, 2005 or later,
to purchase 2,083 shares of Company common stock under grant number 23552 are
hereby increased to $6.03 per share;     (b)   The exercise price of the options
which vest January 1, 2005 or later, to purchase 30,000 shares of Company common
stock under grant number 31936 are hereby increased to $18.90 per share; and    
(c)   The exercise price of the options which vest January 1, 2005 or later, to
purchase 75,000 shares of Company common stock under grant number 32115 are
hereby increased to $16.75 per share.

     3. Option Agreements. To the extent not expressly amended hereby, the
Agreements remain in full force and effect.
     4. Payment. In order to compensate you for 100% of the value lost by
increasing your option exercise prices, the Company agrees to pay you
$135,532.72 on the first payroll date in January 2009, irrespective of whether
or not you are an employee of the Company on such date.
     5. Entire Agreement. This Amendment, taken together with the Agreements (to
the extent not expressly amended hereby), and any duly authorized written or
electronic agreement entered into by and between the Company and Optionee
relating to the stock option grants evidenced by the Agreements, represent the
entire agreement of the parties, supersede any and all previous contracts,
arrangements or understandings between the parties with respect to the stock
option grants evidenced by the Agreements, and may be amended at any time only
by mutual written agreement of the parties hereto.

 



--------------------------------------------------------------------------------



 



     This Amendment must be properly completed and signed by you and delivered
to Jared Ross at McAfee, Inc., 5000 Headquarters Dr., Plano, Texas, 75024,
U.S.A.
     IN WITNESS WHEREOF, this instrument is effective as of the Effective Date.

          McAFEE, INC.   OPTIONEE    
 
       
/s/ Eric Brown
 
Signature
  /s/ Christopher Bolin
 
Signature    
 
       
2/11/08
 
Date of Signature
  2/11/08
 
Date of Signature    
 
       
Eric Brown
 
Print Name
  Christopher Bolin
 
Print Name    
 
       
CFO & COO
 
Title
  EVP & CTO
 
Title    
 
       
 
  [Omitted]
 
Residence Address    

-2-



--------------------------------------------------------------------------------



 



(MCAFEE LOGO) [d56496d5649600.gif]
Equity Summary
Section 16
Chris Bolin

                                                                               
                                                              FMV on            
                                                        Revised   Revised      
            Outstanding   Outstanding   Number of                 Original  
Exercise   Discounted   Measurement   Measurement           Shares   Shares
Subject   Shares Not   Shares Eligible   Potential Cash Grant Number   Grant
Type   Grant Date   Price   Grant   Date   Date   Original Grant   Outstanding *
  to 409A *   Subject to 409A *   for Repricing   Payment
35505
  RSU     3/7/2006     $ 0.00     N/A                     50,000       50,000  
    0       50,000                  
35418
  RSA     8/23/2005     $ 0.01     N/A                     50,000       16,666  
    0       16,666                  
 
                                                                               
               
33886
  NQO     4/19/2005     $ 21.61     No                     80,000       80,000  
    0       80,000                  
32115
  NQO     5/4/2004     $ 16.57     Yes     7/21/2004     $ 16.75       75,000  
    75,000       75,000       0       75,000     $ 13,500.00  
31936
  NQO     1/2/2004     $ 14.96     Yes     4/13/2004     $ 18.90       30,000  
    30,000       30,000       0       30,000     $ 118,200.00  
29068
  NQO     1/2/2003     $ 16.90     No     4/8/2003     $ 13.75       35,000    
  35,000       0       35,000                  
26488
  NQO     1/16/2002     $ 25.43     No     4/9/2002     $ 22.50       40,000    
  40,000       0       40,000                  
23552
  NQO     1/2/2001     $ 4.19     Yes     2/12/2001     $ 6.03       100,000    
  72,500       2,083       70,417       2,083     $ 3,832.72  
20390
  NQO     7/3/2000     $ 21.13     No                     20,000       20,000  
    0       20,000                  
18779
  NQO     1/4/2000     $ 24.56     Yes     5/9/2000     $ 25.00       4,500    
  4,500       0       4,500                  
15184
  NQO     10/18/1999     $ 16.94     Yes     1/24/2000     $ 28.50       10,000
      10,000       0       10,000                  
13753
  NQO     4/22/1999     $ 11.06     No                     10,000       10,000  
    0       10,000                  
9893
  NQO     4/20/1999     $ 11.06     No                     5,000       5,000    
  0       5,000                                                                
               
 
                                          NQO TOTAL:             382,000      
107,083       274,917       107,083     $ 135,532.72                            
                                   

 

*   Data presented as of January 28, 2008

 